                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN CARLOS ZAMBRANO,                                Case No. 19-cv-03332-HSG
                                   8                     Plaintiff,                           ORDER GRANTING FOURTH AND
                                                                                              FINAL EXTENSION OF TIME TO
                                   9              v.                                          FILE OPPOSITION TO SUMMARY
                                                                                              JUDGMENT MOTION
                                  10     ERIC GOLDING, et al.,
                                                                                              Re: Dkt. No. 43
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983, alleging that PBSP correctional officials were deliberately

                                  15   indifferent to his serious medical needs, in violation of the Eighth Amendment. On August 13,

                                  16   2020, Defendants filed a motion for summary judgment. Dkt. No. 34. The Court granted Plaintiff

                                  17   three extensions of time to April 16, 2021 to file his opposition to the summary judgment motion.

                                  18   Dkt. Nos. 37, 39, and 41. On May 6, 2021, Plaintiff filed a letter with the Court stating that he had

                                  19   not received the Court’s January 14, 2021 Order granting him a third extension of time to April

                                  20   16, 2021 to file his opposition. Dkt. No. 43. In this letter, Plaintiff stated that he did not learn that

                                  21   he had been granted an extension of time to April 16, 2021 until he received Defendants’ reply in

                                  22   support of their summary judgment motion on May 3, 2021. Dkt. No. 43 at 1. Plaintiff requests

                                  23   an additional extension of time to file his opposition since he was not notified of the third

                                  24   extension of time and because COVID has greatly impacted prison operations and access to the

                                  25   law library. Dkt. No. 43.

                                  26          Plaintiff has had over ten months to prepare his opposition to the summary judgment

                                  27   motion. It is unclear how the failure to receive the Court’s January 14, 2021 Order could, or did,

                                  28
                                   1   prevent or hinder him from preparing his opposition.1 In the interests of justice, the Court will

                                   2   grant Plaintiff a final extension of time to July 15, 2021 to file an opposition to Defendants’

                                   3   summary judgment motion. No further extensions of time will be granted for any reason.

                                   4          If Plaintiff does not file an opposition by July 15, 2021,2 Defendants’ summary judgment

                                   5   motion will be considered fully submitted as of July 15, 2021, and the Court will decide the

                                   6   motion based on the record before the Court as of that date.

                                   7          If Plaintiff timely files an opposition, Defendants may file an additional reply to the

                                   8   opposition within fourteen (14) days of the date the opposition is filed, and Defendants’ summary

                                   9   judgment motion will be considered fully submitted as of the date the additional reply is filed.

                                  10          Plaintiff is reminded that he is responsible for prosecuting this case. Plaintiff must comply

                                  11   with the Court’s orders in a timely fashion. Failure to prosecute this case or to comply with the

                                  12   Court’s order, including the deadlines set forth in this order, may result in the dismissal of this
Northern District of California
 United States District Court




                                  13   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  14          This order terminates Dkt. No. 43.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 6/3/2021

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         If Plaintiff believed that he had not been granted the third extension of time, he should have
                                  26   timely filed an opposition by the original deadline of January 4, 2021. Instead, Plaintiff took no
                                       action whatsoever to prosecute this action.
                                  27
                                       2
                                         The Court will apply the mailbox rule to Petitioner’s filings, including any opposition that he
                                       may file, and deem the opposition filed as of the date it is delivered to prison authorities for
                                  28   mailing. Houston v. Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner filing is dated from date
                                       prisoner delivers it to prison authorities).
                                                                                          2
